In a negligence action to recover damages for personal injuries, etc., plaintiffs appeal from a judgment of the Supreme Court, Nassau County (Velsor, J.), entered May 1, 1980, which is in favor of defendants and against them, upon a jury verdict. Judgment reversed, and action remanded for a new trial on the issues of negligence and damages, with costs to abide the event. In our opinion, the record does not support the jury’s determination that the defendants were entirely free of negligence when defendant Bonacum swung onto Route 110 from the Southern State Parkway after passing another vehicle which was either waiting to enter Route 110 or was in the process of doing so. Bonacum’s testimony that he looked southward on Route 110 and saw no oncoming vehicles — or did not remember — is scarcely believeable. Indeed, the record so preponderates in favor of the view that there was some negligence on the part of the said defendant that we find it necessary to reverse and order a new trial on the issues of liability and damages. At such trial it will not be necessary for the “threshold” no-fault issue to be retried since the jury satisfactorily disposed of that question. Damiani, J.P., Laser, Mangano and Weinstein, JJ., concur.